Title: To George Washington from Colonel Thomas Thomas, 6 August 1776
From: Thomas, Thomas
To: Washington, George

 

may it please your Excellency
Tarry Town [N.Y.] 6th Augt 1776

from the scituation of the Men of Warr and Tenders now Opposite this place in Hudson’s River think it my duty as Commanding officer here to Inform your Excellency of the Advantageous scituation of the Ground here for placing some Cannon to play upon the shipping whilst Attacked by our Gallies; the Cannon may be placed upon an Eminence within near half a Mile of the shipping and if your Excellency should think the above plan Expedient, an Engineer might be Necessary to form a breast work for three or four peices of Cannon which I beg your Excellency in that case will Order up with the Necessary Apparatus and Intrenching Tools—I Conceive shall be able to collect a sufficient Number of men with those allready under my Command here to throw up a breast work in a very short time in an Evening after planned by an Engineer.
should your Excellency think this Advisable it may be Necessary to Order the Commodore of the Gallies to postpone an Attack upon the shipping untill a proper breast work is thrown up, in case his Orders should Oblige an Attack sooner—I dont pretend to dictate to your Excellency but only take the Liberty of Stating the above for your Excellency’s Consideration with which I would wish your Excellency’s Indulgence.
Capt. Townsend who brings this will be able to Inform a true State of the Ground from a View thereof; I shall wait Orders, and am your Excellency’s most Obt Hble Servt

Thomas Thomas

